Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a First Office Action Non-Final rejection on the merits. Claims 8-20, as amended on 12/11/2020 are currently pending and have been fully considered below.
Claims 11 and 12 are not able to be rejected by the prior art.
Election/Restrictions
Claims 1-7 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/11/2020 of claims 8-20.
Newly submitted claims 21-27 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims are directed to a system that is distinct from the system of claims 8-14.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-27 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 8-20 are rejected under 35 U.S.C. § 101. The claimed invention is 
The Federal Circuit has repeatedly emphasized that “the key question is ‘whether the focus of the claims is on the specific asserted improvement . . . or, instead, on a process that qualifies as an “abstract idea” for which computers are invoked merely as a tool.’”  Visual Memory LLC v. Nvidia Corp., No. 2016-2254 (Fed. Cir. Aug. 15, 2017) (referring to Enfish LLC v. Microsoft Corp. et al., Appeal No. 2015-1244 (Fed. Cir. 2016)).  “In this regard, [examiners] must articulate with specificity what the claims are directed to.”  Thales Visionix Inc. v. U.S., 850 F.3d 1343, 1347 (Fed. Cir. 2017).  Moreover, the Federal Circuit has held that “[a]dding one abstract idea . . . to another abstract idea . . . does not render the claim non-abstract.”  RecogniCorp, LLC v. Nintendo Co., Ltd., 885 F.3d 1322, 1327 (Fed. Cir. 2017).  Importantly, “[w]e [] assume that the techniques claimed are ‘[g]oundbreaking, innovative, or even brilliant,’ but that is not enough for eligibility.”  SAP Inc. v. InvestPic, LLC, Appeal No. 2017-2081 (Fed. Cir. 2018) citing Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 *2013). 
 	Furthermore, “[t]he ‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.”  Diamond v. Diehr, 450 U.S. 175, 188-89 (1981).  “The fact that an identifier [or utilization of the underlying abstract idea] can be used to make a process more efficient . . . does not necessarily render an abstract idea less abstract.”  Secured Mail Solutions, LLC v. Universal Wilde, Inc., Appeal No. 2016-1728 (Fed. Cir. Oct. 16, 2017).  Importantly, the CAFC “ha[s] held that speed and accuracy increases stemming from the ordinary capabilities of a general purpose computer ‘do[] not materially alter the patent eligibility of the claimed subject matter.’”  Intellectual Ventures I v. Erie Indemnity, Appeal No. 
Here, the examiner finds the claims are not directed to “an improvement to computer technology," such as found in Enfish, but to the abstract idea itself.1  Examiners have been instructed to refer to the body of case law precedent in order to identify abstract ideas by way of comparison to concepts already found to be abstract.  Accordingly, the examiner refers to groupings that relate to concepts similar to the claimed concepts: 
 	
Mental Processes
Concepts performed in the human mind (including an observation, evaluation, judgment, opinion)

Certain Methods of organizing human activities
Fundamental economic principles or practices (including hedging, insurance, mitigating risk)
Commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
Managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

2  Therefore, the claims are found to be directed to abstract idea.3  

Prong two considerations:
Limitations that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

The claims do not integrate the abstract idea to a practical application because they merely apply user interfaces to the abstract idea. 

	Regarding preemption, the examiner notes that “[w]hile preemption may signal ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.”  Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015).  “Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this [application], preemption concerns are fully addressed and made moot.”  Id.

The claim elements that are considered the abstract idea are highlighted and the additional limitations are in boldface font below:
A system comprising:
one or more memories storing computer-executable instructions; and 
one or more hardware processors to execute the computer-executable instructions to:
access purchase history data associated with a first user account, wherein the purchase history data is indicative of a plurality of purchases associated with the first user account, and wherein a first purchase of the plurality of purchases is associated with a first item from a first seller and a second purchase of the plurality of purchases is associated with a second item from a second seller; 
determine, based on the purchase history data, one or more characteristics for at least a subset of the plurality of purchases; 
determine first user interface data for generation of a first user interface that presents the at least a subset of the plurality of items and the one or more characteristics, wherein the first user interface arranges the at least a subset of the plurality of items based on the one or more characteristics; 
provide the first user interface data to a first user device associated with the first user account; 
receive user input selecting at least one item of the plurality of items; 
second user interface that presents the at least one item; and
provide the second user interface data to a second user device associated with a second user account.

The claims 8-20 do not include additional elements, (individually or as an ordered combination), that are sufficient to amount to significantly more than the judicial exception because the memories, processors, user interfaces and devices are merely performing routine functions.

Significantly More Analysis
“[A]fter determining that a claim is directed to a judicial exception, ‘we then ask, [w]hat else is there in the claims before us?’”  MPEP 2106.05 (emphasis in MPEP) citing Mayo, 566 U.S. at 78.  “What is needed is an inventive concept in the non-abstract application realm.”  SAP Inc. v. InvestPic, LLV, Appeal No. 2017-2081 (Fed. Cir. 2018).  For step two, the examiner must “determine whether the claims do significantly more than simply describe [the] abstract method” and thus transform the abstract idea into patent-eligible subject matter.  Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. 2014).
	A primary consideration when determining whether a claim recites “significantly more” than abstract idea is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry.  See MPEP 2106.05(d).  “If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility.”  Id.      
Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) citing Berkheimer at 1369.  “As set forth in MPEP 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry.  This memo[] clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III [of the memo].”  Berkheimer Memo at 3 (emphasis in memo).
Generally, “[i]f a patent uses generic computer components to implement an invention, it fails to recite an inventive concept under Alice step two.”  West View Research v. Audi, CAFC Appeal Nos. 2016-1947-51 (Fed. Cir. 04/19/2017) citing Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (explaining that “generic computer components such as an ‘interface,’ ‘network,’ and ‘database’ . . . do not satisfy the inventive concept requirement”; but see Bascom (finding that an inventive concept may be found in the non-conventional and non-generic arrangement of the generic computer components, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user).  
 	In accordance with the above guidance, the examiner has searched the claim(s) to determine whether there are any “additional elements” in the claims that constitute “inventive concept,” thereby rendering the claims eligible for patenting even if they are directed to an abstract idea.  Alice, 134 S. Ct. 2347 (2014).  Those “additional features” must be more than “well understood, routine, conventional activity.”  See Alice.  To note, “under the Mayo/Alice framework, a claim directed to a newly discovered . . . abstract idea[] cannot rely on the novelty of that discovery for the inventive concept necessary for patent eligibility.”  Genetic Techs. Ltd v. Merial LLC, 818 F.3d 1369, 1376 (Fed. Cir. 2016); Diamond v. Diehr, 450 U.S. 175, 188-89 (1981).
See Trading Techs. Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017); but see IV v. Erie Indemnity, No. 2016-1128 (Fed. Cir. March 7, 2017)(“The claims are not focused on how usage of the XML tags alters the database in a way that leads to an improvement in technology of computer databases, as in Enfish.”)(emphasis in original) and IV. v. Capital One, Nos. 2016-1077 (Fed. Cir. March 7, 2017)(“Indeed, the claim language here provides only a result-oriented solution, with insufficient detail for how a computer accomplishes it.  Our law demands more.  See Elec. Power Grp., 830 F.3d 1356 (Fed. Cir. 2016) (cautioning against claims ‘so result focused, so functional, as to effectively cover any solution to an identified problem.’)”).  Furthermore, “[a]bstraction is avoided or overcome when a proposed new application or computer-implemented function is not simply the generalized use of a computer as a tool to conduct a known or obvious process, but instead is an improvement to the capability of the system as a whole.”  Trading Techs. Int’l, Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017) (emphasis added).  
In the search for inventive concept, the Berkheimer Memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
	1.	A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	2.	A citation to one or more of the court decisions discussed in the MPEP as noting the well-understood, routine, conventional nature of the additional element(s).
	3.	A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	4.	A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  
See Berkheimer Memo at 3-4.
 	Accordingly, the examiner refers to the following generically-recited computer elements with their associated functions (and associated factual finding(s)), which are 
Additional Element 1 – The “one or more memories”, as generically claimed, are further considered recognized by the courts as performing well-understood, routine, and conventional functions related to storing and retrieving information in memory (Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;) (see: MPEP, 2106.05(d)(iv)).
Additional Element 2 – The “one or more processors”, as generically claimed, are further considered recognized by the courts as performing well-understood, routine, and conventional functions related to receiving or transmitting data (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), (see: MPEP, 2106.05(d)(I)). 

Additional Element 3 – The “user devices”, as generically claimed, are further considered recognized by the courts as performing well-understood, routine, and conventional functions related to receiving or transmitting data (Delivering broadcast content to a portable electronic device such as a cellular telephone, when claimed at a high level of generality, Affinity Labs of Tex. v. Amazon.com, 838 F.3d 1266, 1270, 120 USPQ2d 1210, 1213 (Fed. Cir. 2016); Affinity Labs of Tex. v. DirecTV, LLC, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016)), (see: MPEP, 2106.05(a)). 

Additional Element 4 – The “user interfaces”, as generically claimed, are further considered recognized by the courts as performing well-understood, routine, and (see: MPEP, 2106.05(a)). 

Viewing the limitations as a combination, the claim simply presents information based on purchase histories, which is considered an abstract idea, conventional activity specified at a high level of generality in a particular technological environment. The indicated claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea. 
Dependent claims when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein.
In sum, the examiner finds that the claims "are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.”  In re TLI Communications LLC, No. 2015-1372 (May 17, 2016).  Similar to the claims in SAP v. InvestPic, “[t]he claims here are ineligible because their innovation is an innovation in ineligible subject matter.” Appeal No. 2017-2081 (Fed. Cir. 2018).  In other words, “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm.”  Id.  Accordingly, 
  For the reasons stated, the examiner does not find the claims to recite eligible subject matter under 35 U.S.C. § 101.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8-10 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Finkelstein (U.S. Patent No. 9,818,145).
As per claim 8 and 15, Finkelstein discloses a system comprising:
one or more memories storing computer-executable instructions; and 
one or more hardware processors to execute the computer-executable instructions to (see fig. 1):
access purchase history data associated with a first user account, wherein the purchase history data is indicative of a plurality of purchases associated with the first user account, and wherein a first purchase of the plurality of purchases is associated with a first item from a first seller and a second purchase of the plurality of purchases is associated with a second item from a second seller 
(col. 10, line 39 – col. 8, line 2, “At step 235, the marketplace identifies data or information regarding one or more events in a browsing or purchasing history of the user account. For example, the marketplace may analyze the various items that were purchased on behalf of the user account, or were evaluated for purchase on behalf of the user account, and identify any associated attributes, aspects or other information regarding such events 
determine, based on the purchase history data, one or more characteristics for at least a subset of the plurality of purchases 
(col. 9, line 62 – col. 10, lines 1-9 “For example, the customer's interactions with the social network may be utilized to determine whether the customer shares a user account with one or more of his or her friends or family members, and to determine which events in a browsing or purchasing history of the user account may be associated with the customer, and which events may be associated with his or her friends or family members.”);
determine first user interface data for generation of a first user interface that presents the at least a subset of the plurality of items and the one or more characteristics, wherein the first user interface arranges the at least a subset of the plurality of items based on the one or more characteristics 
(col. 12, lines 46-60 “Any information that may be made available at a social network account may be utilized to determine whether items are being purchased from an online marketplace by or on behalf of multiple individuals using a common user account, and, if so, which purchases may be associated with each of the respective individuals. Referring to FIGS. 3A and 3B, user interfaces 300A, 300B displaying web pages 310A, 310B corresponding to activity at respective social networks are shown.”);
provide the first user interface data to a first user device associated with the first user account 
(col. 7, lines 7-19 “Furthermore, those of skill in the pertinent art will recognize that the customers 110, 120 may use a keyboard, keypad, mouse, stylus, touch screen, or other device (not shown) or method for interacting with the smartphone 112, the web browser 114, the shopping application 116 and/or the social network application 118; the tablet computer 122 and/or the web browser 124, the shopping application 126 and/or the social network application 128; the marketplace 130, the server 132 and/or the website 134; the social network 140, the server 142 and/or the website 144, or with any other computer devices that may be utilized in accordance with the present disclosure; or to "select" an item, link, node, hub or any other aspect of the present disclosure.”);


(col. 7, lines 7-19 “the server 142 and/or the website 144, or with any other computer devices that may be utilized in accordance with the present disclosure; or to "select" an item, link, node, hub or any other aspect of the present disclosure.”); 

based on the user input, determine second user interface data for generation of a second user interface that presents the at least one item (see fig. 9); and
provide the second user interface data to a second user device associated with a second user account 
(col 7, lines 1 - 6, “The web browsers 114, 124, the shopping applications 116, 126 and/or the social network applications 118, 128 provide one or more user interfaces for the customers 110, 120 to view and/or communicate with the marketplace website 134 and/or the social networking website 144.”).

As per claim 9, Finkelstein discloses further comprising computer-executable instructions to:
determine, based on the purchase history data, one or more item identifiers indicative of the plurality of items; and 
determine correspondence between the one or more item identifiers and item data that associates the one or more item identifiers with item characteristics to determine the one or more characteristics associated with the at least a subset of the plurality of items
(col. 10, line 39 – col. 8, line 2, “At step 235, the marketplace identifies data or information regarding one or more events in a browsing or purchasing history of the user account. For example, the marketplace may analyze the various items that were purchased on behalf of the user account, or were evaluated for purchase on behalf of the user account, and identify any associated attributes, aspects or other information regarding such events or such items. The attributes, aspects or other information may reference any element of the respective events or of any items associated therewith, including the dates, times or 

As per claim 10, Finkelstein discloses further comprising computer-executable instructions to: receive at least a portion of the item data from a first seller device associated with the first seller and a second seller device associated with the second seller
(Col. 7, lines 20-28, “The marketplace 130 itself may be an entity that sells or otherwise makes items available for download, purchase, rent, lease or borrowing by customers, such as customers 110, 120, from a marketplace website 134 or other processing system. In addition, the items made available at the marketplace 130 or ordered by the customers 110, 120 may be made by or obtained from one or more third party vendors (or merchants or manufacturers), and the marketplace 130 itself may be a vendor, a merchant or a manufacturer.”).


As per claim 13, Finkelstein discloses further comprising computer-executable instructions to:
receive second user input from the first user device to make the second user interface accessible to the second user account; and
receive third user input from the second user device associated with the second user account to access the second user interface;
wherein the second user interface presents the at least one item at a first location in the second user interface that is positioned prior to a second location in the second user interface, and the second location includes data indicative of one or more other items and wherein the second user interface includes a link that is accessible to 
(col. 8, lines 16-32, “In addition to social networks, such as the social network 140 of FIG. 1, those of ordinary skill in the pertinent art would recognize that other external sources of information (not shown) regarding customers, such as the customers 110, 120 of FIG. 1, may be utilized to identify potential users of a multi-user account or to discern between such users, and to identify item recommendations for any such users. For example, the systems and methods of the present disclosure may utilize or interact with external resources such as telephone directories, land records or other sources of information (e.g., to identify individuals who may reside at a location associated with a user account, or at a location where one or more items purchased from an online marketplace on behalf of a user account may be delivered, as well as family members of an authorized user of a user account) regarding the one or more users of a user account.”)

As per claims 14, Finkelstein discloses the system of claim 13, further comprising computer-executable instructions to:
determine a purchase of the at least one item, wherein the purchase is associated with the second user account and occurs after providing the second user interface data to the second user device
(abstract: “and may further determine when a customer has purchased an item for a recipient who has already received the item from another customer.”); and
provide a notification indicative of the purchase to the first user device.
 (see fig. 9).

As per claims 16, Finkelstein discloses the method of claim 15, further comprising:
determining a purchase of an item, wherein the purchase is associated with the second user account and occurs within a threshold length of time after providing the at 
providing a notification indicative of the purchase to a user device associated with the first user account (see fig. 9).

As per claims 17, Finkelstein discloses the method of claim 15, further comprising:
providing the user interface data to a user device associated with the first user account (see fig. 9); and
receiving user input from the user device associated with the first user account, wherein the user input indicates a first portion of the user interface data to be accessible to other user accounts and the at least a portion of the user interface data provided to the user device associated with the second user account includes the first portion of the user interface data and excludes a second portion of the user interface data (see fig. 9).

As per claims 18, Finkelstein discloses the method of claim 15, further comprising:
determining correspondence between the first purchase history data and second purchase history data indicative of a plurality of purchases associated with the second user account
 (col. 15, lines 54-67 “At step 540, the marketplace defines one or more groups of the browsing or purchasing history events based on any relationships between each of the respective events based on such attributes.”);
the one or more purchases associated with the first user account and the plurality of purchases associated with the second user account exceeds a threshold level of similarity (see fig. 4); and
determining the relationship between the first user account and the second user account based on the level of similarity exceeding the threshold level of similarity 
(col. 15, lines 54-67 “At step 540, the marketplace defines one or more groups of the browsing or purchasing history events based on any relationships between each of the respective events based on such attributes.”).

As per claims 19, Finkelstein discloses the method of claim 15, further comprising:
determining data indicative of an item associated with the at least a portion of the user interface data provided to the user device; causing the user device to present the data indicative of the item at a first location of a user interface, wherein the first location is positioned prior to a second location of the user interface that includes data indicative of one or more other items (see fig. 9).

As per claims 20, Finkelstein discloses the method of claim 15, wherein the user interface data includes data for presenting a control associated with an item, wherein actuation of the control one or more of: initiates a purchase transaction associated with the item or navigates to a user interface associated with the item (see fig. 9).
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited form attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYE IWARERE whose telephone number is (571)270-5112.  The examiner can normally be reached on M-F 8:00 - 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUSEYE IWARERE/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Electric Power Group, LLC. V. Alstom, case no. 2015-1778 (Fed. Cir. August 1, 2016) (“The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independent abstract ideas that use computers as tools.”).
        2 “[The examiner] need not define the outer limits of ‘abstract idea,’ or at this stage exclude the possibility that any particular inventive means are to be found somewhere in the claims, to conclude that these claims focus on an abstract idea—and hence require stage two analysis under § 101.”  Electric Power Group, LLC. V. Alstom, case no. 2015-1778 (Fed. Cir. August 1, 2016).
        3 As stated in the July 2015 Update: Subject Matter Eligibility, “These associations define the judicial descriptors in a manner that stays within the confines of the judicial precedent, with the understanding that these associations are not mutually exclusive, i.e., some concepts may be associated with more than one judicial descriptor.”